Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 1 of 14 Page ID #:756




          EXHIBIT B
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 2 of 14 Page ID #:757


                                                                        Page 1
                       CONSUMER FINANCIAL PROTECTION BUREAU



             In the Matter of:                 )
                                               ) Case No. 2017-1876-02
             QUICKDEBTSERVICES, LLC            )




                                               Wednesday,
                                               February 27, 2019


                                               Federal Building
                                               Room 7516
                                               300 North Los Angeles Street
                                               Los Angeles, California




                         The investigational hearing testimony of

             SEAN COWELL commenced, pursuant to notice, at

             9:14 a.m.

                                            * * *




                                           1
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 3 of 14 Page ID #:758


                                                                        Page 2
        1    APPEARANCES OF COUNSEL:

        2

        3          FOR THE CONSUMER FINANCIAL PROTECTION BUREAU:

        4                COLIN T. REARDON, Attorney Advisor
                         ELIZABETH VANESSA ASSAE-BILLE, Attorney at Law
        5                1700 G Street NW
                         Washington, DC 20552
        6                210 435-9668
                         Elizabeth.Assae-Bille@cfpb.gov
        7

        8

        9          FOR THE WITNESS:

       10              SEAN BURKE, Attorney at Law

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 4 of 14 Page ID #:759


                                                                        Page 6
        1        LOS ANGELES, CALIFORNIA, WEDNESDAY, FEBRUARY 27,

        2                                   2019

        3                                 9:14 A.M

        4

        5

        6                              SEAN COWELL,

        7    having been administered an oath, was examined and

        8    testified as follows:

        9

       10                              EXAMINATION

       11    BY MR. REARDON:

       12    Q            Good morning.

       13    A            Good morning.

       14    Q            Before we get started with your testimony,

       15    there are a few preliminary matters we are going to

       16    cover on the record.        My name is Colin Reardon and

       17    I'm here with Vanessa Assae-Bille.            We are attorneys

       18    with the Office of Enforcement at the

       19    Consumer Financial Protection Bureau.             It is

       20    February 27th, 2018, 9:14 a.m.           And we are at the

       21    Office of the United States Attorney in Los Angeles,

       22    California.      This is an investigational hearing

       23    conducted by the Bureau of Consumer Financial

       24    Protection pursuant to 12 CFR 1080.

       25                 The objections that may be raised this
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 5 of 14 Page ID #:760


                                                                        Page 7
        1    morning are limited, namely, to constitutional or

        2    other legal rights and privileges as set forth in

        3    those rules.       This is not a deposition, and it is

        4    not governed by the Federal Rules of Civil

        5    Procedure.     We are here to conduct the

        6    investigational hearing of Sean Cowell pursuant to a

        7    Investigative Demand submitted October 26, 2018.

        8                 Could you, please, state your full name

        9    for the record?

       10    A            Sean Peter Cowell.

       11    Q            Did you understand the oath you just took

       12    with the Court Reporter?

       13    A            Yes.

       14    Q            Are you on any medications or other

       15    substances that would impair your ability to give

       16    true and accurate testimony today?

       17    A            No.

       18    Q            Is there any other reason you may not be

       19    able to provide true and accurate testimony today?

       20    A            No.

       21    Q            Are you represented by an attorney today?

       22    A            Yes.

       23    Q            Who is your attorney?

       24    A            Sean Burke.

       25                 MR. REARDON:      Mr. Burke, could you please
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 6 of 14 Page ID #:761


                                                                       Page 79
        1    beginning, there were only kind of two things that

        2    the company did to ensure that it was complying with

        3    the Telemarketing Sales Rule and those two things

        4    were, one, hear presentations at the AFSLR and two,

        5    rely on the back end?

        6    A            Yes.

        7    Q            Nothing else besides that?

        8    A            Not that I know of.

        9    Q            So the company never hired an attorney to

       10    review the company's operations?

       11    A            I don't know.

       12    Q            Would you have known that as --

       13    A            No.

       14    Q            -- partner?

       15    A            No.

       16    Q            You didn't get information on compliance

       17    as a limited partner?

       18    A            Not about hiring an attorney for anything

       19    on the --

       20    Q            Did a limited partners get briefed on

       21    compliance issues?

       22    A            I don't know.      I don't remember there

       23    being any compliance issues, like, thrown in my

       24    face, or anything like that.          So I don't know.

       25    Q            If you look back at Exhibit 2, further
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 7 of 14 Page ID #:762


                                                                       Page 80
        1    down, there's a paragraph that says, "Sean, Jawad

        2    and I, parentheses, mostly them.           Are you going to

        3    the sweat equity partners again but drawing no

        4    salaries?     And I'm going to provide all the space

        5    rent free."      Do you see that?

        6    A            Yes.

        7    Q            What does Tom mean by "sweat equity

        8    partner" there?

        9    A            It's basically leveraging somebody else's

       10    capital to start the business.           So we're leveraging

       11    Ken Lawson's capital and Kevin's to come in and

       12    start this business.

       13    Q            So does that mean that you and Jawad and

       14    Tom didn't make any initial capital contribution?

       15    A            Correct.

       16    Q            But Kevin and Ken Lawson did make a

       17    capital contribution?

       18    A            Yes.

       19    Q            So what was your and Sean Jawad and Tom's

       20    contribution to the business?

       21    A            Bring in the business to light, bring the

       22    business to the table, bringing it to the building,

       23    settle it up.

       24    Q            Okay.    That's what does "sweat equity"

       25    means?
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 8 of 14 Page ID #:763


                                                                      Page 230
        1    Experian prescreen data for the student loan

        2    companies through another course?

        3    A            No.

        4    Q            Did Jawad ever try to do that?

        5    A            You know, I don't know.        I don't know.

        6    Q            You just referenced this little bit, but

        7    do you have an understanding of why the student loan

        8    companies closed?

        9    A            Yes.

       10    Q            What is your understanding?

       11    A            They shut down, the CID came, and limiteds

       12    didn't want to do anything with that business

       13    anymore.     Instead of the replying to the CID, they

       14    scattered and went and opened up their own shops, or

       15    most of them did.

       16    Q            How did that decision happen to close

       17    down?

       18    A            It literally happened overnight.           It was

       19    literally, the CID came, we looked at it, showed it

       20    to Brad, Brad kind of explained it to us, and next

       21    day we -- the -- the student loan shops started

       22    getting CID's, as well.         I don't think it was -- I'm

       23    pretty sure the other shops got them, as well, and

       24    everyone just stopped.         People just stopped, that's

       25    it.    We didn't want -- the LP's didn't want to have
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 9 of 14 Page ID #:764


                                                                      Page 231
        1    anything to do with the businesses anymore and the

        2    general partners just said, "Fine, I'll take it over

        3    here," and they all left.

        4    Q            They just shut down immediately?

        5    A            Yes, Oldfield shut down -- yes.           The only

        6    person that didn't shut down was Ed Martinez,

        7    because he already had services that were into the

        8    program.

        9    Q            Did he just continue going?

       10    A            He continued servicing the clients that

       11    were in there and not taking on any new clients.

       12    Q            He had other affiliates; right?

       13    A            Yes.

       14    Q            Did he continue --

       15    A            I don't know.

       16    Q            -- with those?

       17    A            I don't know.

       18    Q            Did you speak to him at any point around

       19    this time or after?

       20    A            Yes, I did, of course.        His thing was,

       21    "Listen, I still have to stay open because I have,

       22    you know, all of the student loan shops that have

       23    shut down.     It takes me, at least, six months to

       24    make sure that all the clients have been serviced

       25    and to answer customer service phone calls, because
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 10 of 14 Page ID
                                   #:765

                                                                   Page 266
      1    Q           If you look here, the data purchased at

      2    the bottom is relating to student loans.

      3    A           Yes.

      4    Q           This data is the same type of data that

      5    was used by Jawad to mark it for the document

      6    company prior to 2017.        Do you have any explanation

      7    why Lend Tech was buying this data?

      8    A           I have no explanation why Anthony or Lend

      9    Tech was buying this data.

     10    Q           Do you see at the top of this first order

     11    that is dated August 17, 2017?

     12    A           I do.

     13    Q           That's about a month before the Bureau

     14    sent its first CID's.        Do you know that?

     15    A           I can see that, yeah.

     16    Q           So on the very first day the account was

     17    approved, it appears that Lend Tech was purchasing

     18    student loan data of the very kind that Monster

     19    Loans had previously misused and provided to the

     20    student loan companies.        Do you see that?

     21    A           I see that.

     22    Q           And the person who was doing it was

     23    Anthony Sebreros, who was running one of the student

     24    loan companies.

     25    A           I see that.
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 11 of 14 Page ID
                                   #:766

                                                                   Page 267
      1    Q           And this is about two weeks after he told

      2    Mike Van Loon that he was looking to solve Experian?

      3    A           Sure.

      4    Q           I have a hard time understanding that Lend

      5    Tech Loans was doing anything except buying

      6    pre-screened data for student loan companies and

      7    that you and Bill Abdel and Anthony were all

      8    involved in it.      So please, help me understand why I

      9    shouldn't believe that that's the case.

     10    A           Why you shouldn't believe that that's the

     11    case?    Because the intent is the to open a mortgage

     12    company branch and, obviously, the two people that

     13    opened this up used it for student loan data instead

     14    of mortgage data.       I don't know why Anthony's on

     15    there at all, doesn't make any sense to me.             I

     16    understand Bill, but I don't know why Anthony's on

     17    here.

     18    Q           All right.      Let's recap the facts we know.

     19    A           Okay.

     20    Q           First fact is Monster Loans stopped

     21    allowing its Experian account to be used for outside

     22    companies in June 2017; is that correct?

     23    A           Correct.

     24    Q           In that month, you registered Lend Tech

     25    Loans; is that a correct --
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 12 of 14 Page ID
                                   #:767

                                                                   Page 268
      1    A           Yes.

      2    Q           In that same month, you also applied for

      3    an Experian account; is that correct?

      4    A           Yes.

      5    Q           You apparently also hired -- or got Bill

      6    Abdel involved in this company at the same time; is

      7    that correct?

      8    A           Yes.

      9    Q           He previously been involved in pulling

     10    Experian data for the student loan companies with

     11    Jawad; is that correct?

     12    A           Yes, I think so.

     13    Q           Anthony Sebreros was a manager of one of

     14    the student loan companies?

     15    A           Yes.

     16    Q           Then on August 1st, 2017, Anthony Sebreros

     17    sends an email to Mike Van Loon that was forwarded

     18    to you that refers to solving Experian; right?

     19    A           Yes.

     20    Q           Then on August 17, 2017, Lend Tech's loans

     21    gets approved for and Experian account and starts

     22    immediately buying student loan data.            Do you see

     23    that?

     24    A           Yes.

     25    Q           How do you expect us to believe that this
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 13 of 14 Page ID
                                   #:768

                                                                   Page 269
      1    was anything except an effort to find a new company

      2    to buy pre-screened data for student loan companies?

      3    A           How do I expect you to believe it?            I

      4    mean, it's -- you know, it's what happened.             I mean,

      5    we're supposed to start a branch for Monster Loans,

      6    we went down the path of starting a branch for

      7    Monster Loans.      You have -- I thought they were just

      8    being very loose with how things are.            And people do

      9    things under my name, obviously, and sign my name

     10    and, you know, I'm not paying attention, I guess,

     11    what we're getting into or what we're not getting

     12    into.    I mean, I see where you're coming from.              I

     13    really, really do.       I see where you're coming from,

     14    but I gotta tell you the whole intent was start up a

     15    mortgage company, a branch of Monster Loans, that's

     16    how the thing was set up.         We went through measures

     17    to set it up that way.        Once of the CID's come,

     18    we're done, we give this company up, don't want to

     19    have anything to do with it.

     20    Q           That actually is a question I have,

     21    because it looks to me like you initially intended

     22    for this to be a vehicle for buying student loan

     23    data from Experian, but the CID's came, you freaked

     24    out, and decided not to be involved in this anymore,

     25    but the original intent was to buy student loan
Case 8:20-cv-00043-JVS-ADS Document 92-3 Filed 05/15/20 Page 14 of 14 Page ID
                                   #:769

                                                                   Page 270
      1    data.

      2    A           The original intent was to set up a

      3    mortgage lender and be a branch at Monster Loans.

      4    Again, we tried to hire people -- this is why the

      5    wheels were in motion to start up a mortgage lender

      6    -- mortgage bank.       It wasn't to --

      7    Q           What wheels were put in motion?

      8    A           Setting up phones, setting up computers,

      9    trying to hire people.

     10    Q           You just said no one was hired.

     11    A           Exactly.     I said we tried to hire people.

     12    We interviewed somebody and they saw the name "Lend

     13    Tech" on the phone and they thought they were being

     14    hired for Monster Loans and turned the job down

     15    because of that.

     16    Q           When was that?

     17    A           I don't know what the date was, but it was

     18    a referring from one of the sales managers at

     19    Monster Loans.      She sent us over somebody and, I

     20    think, he thought he was gonna be working for

     21    Monster Loans, saw "Lend Tech" on the phones, and

     22    didn't want to do it.        It was difficult to hire at

     23    that time.

     24    Q           What other steps did Lend Tech take to

     25    become a mortgage company?
